Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the plurality of interactive elements" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial examination and search the examiner will interpret this recitation as “a plurality of interactive elements.”

Claim 10 recites the limitation "the plurality of interactive elements" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial examination and search the examiner will interpret this recitation as “a plurality of interactive elements.”


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheth (U.S. Patent Application Publication 2018/0008332).

Regarding claim 1, Sheth discloses an apparatus comprising:
an elongate shaft (comprising “catheter body 12” and “section 14 of the catheter 10,” see [0050] see [0050] and figure 1 ) extending along a longitudinal axis and comprising a proximal portion and a distal portion;
a support structure (comprising “inflatable cryoablation assembly 13 with a balloon member 24” and “puller wires 26 and 27,” see [0049], [0056] and figures 1-5B) located at the distal portion, wherein the support structure is expandable from a contracted state to an expanded state; and
a thermoelectric element (one of the “one or more micro-Peltier cooling (“MPC”) modules 15. As shown in FIG. 5A, each of MPC modules 15a-15i includes one or more MPC units 50a-50n,” see [0061] and figures 1-6), wherein the thermoelectric element is located on the support structure.

Regarding claims 2-4, Sheth discloses the claimed invention, see abstract, [0049], [0053]-[0054], [0060]-[0064] and figures 1-5B.

Regarding claim 5, Sheth discloses the claimed invention including “the support structure is formed from a shape memory material” since the “puller wires” 26 and 27 are made from Nitinol, see [0056].

Regarding claim 6, Sheth discloses the claimed invention including “a flexible planar substrate, wherein the flexible planar substrate is connected to the support structure and the thermoelectric element is located on the flexible planar substrate” see the material comprising two dimensional surface of the inflatable balloon 24, see [0060]-[0061] and figures 1-5B.

Regarding claim 8, Sheth discloses the claimed invention.  Claim 8 recite a of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.  A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).

Regarding claim 9, Sheth discloses the claimed invention including “a number of the plurality of interactive elements is greater at a distal portion of the flexible planar substrate compared to a proximal portion of the support structure” where the distal portion of the flexible planar substrate is separated from the proximal portion of the support structure by a circle that divides the balloon and Peltier elements located after the first Peltier device in each Peltier line along 29(in a proximal towards distal direction), see figure 5A.  Here it should be noted the plurality of interactive elements is in the form of other plurality of Peltier devices/elements meet some of the recited “energy delivery element, a thermocouple, a force sensor, a strain gauge, a position sensor, a strain sensor, a diagnostic element, a therapy element, a drug element, a chemical element, a biologic element, an acoustic element, an ultrasound element, a light-emitting element, a magnetic element, and a thermoelectric element” of claim 18.
Regarding claim 10, Sheth discloses the claimed invention including “a number of the plurality thermoelectric elements is greater at a proximal location of the flexible planar substrate compared to a distal location of the flexible planar substrate.” where the distal portion of the flexible planar substrate is separated from the proximal portion of the support structure by a circle that divides the balloon and Peltier elements located just before the last Peltier device in each Peltier line along 29 (in a proximal towards distal direction), see figure 5A. Here it should be noted the plurality of interactive elements is in the form of other plurality of Peltier devices/elements meet some of the recited “energy delivery element, a thermocouple, a force sensor, a strain gauge, a position sensor, a strain sensor, a diagnostic element, a therapy element, a drug element, a chemical element, a biologic element, an acoustic element, an ultrasound element, a light-emitting element, a magnetic element, and a thermoelectric element” of claim 18.

Regarding claim 11, Sheth discloses the claimed invention including “the plurality of thermoelectric elements are electrically connected by a plurality of conductive traces to a power source,” (see the proximal ends “lead wires 28 and 29,” see [0057] and figures 1-6).

Regarding claim 12, Sheth discloses the claimed invention including heat sink, see [0062] and [0067].

Regarding claims 13-14, Sheth discloses an apparatus comprising:
a first shaping element (comprising the proximal portion of the inflatable balloon 24 running longitudinally from at least the distal end of the catheter to just before the first Peltier elements begin, it is a semi hemispheric funnel-like element, see figure 5A) configured to have an expanded state and a contracted state;
a second shaping element (comprising the distal portion of the inflatable balloon 24 running longitudinally from just distal to the most distal of first Peltier elements end, it is a semi hemispheric funnel-like element, see figure 5A – it is a somewhat mirror image of the first shaping element) located distally with respect to the first shaping element and configured to have an expanded state and a contracted state, wherein each of the first and the second shaping elements are transversely oriented when each is in the expanded state with respect to a longitudinal axis that extends through a center of each shaping elements;
a support structure (the intermediate portion of the inflatable balloon 24 running longitudinally from 1) the proximal edge where the first Peltier elements begin to 2) the distal edge where the last Peltier elements end, see figure 5A) that extends between the first shaping element and the second shaping element; and
a plurality thermoelectric elements (“one or more micro-Peltier cooling (“MPC”) modules 15. As shown in FIG. 5A, each of MPC modules 15a-15i includes one or more MPC units 50a-50n,” see [0061] and figures 1-6), wherein the thermoelectric element is located on the support structure.

Regarding claim 16, Sheth discloses the claimed invention since they are all different portions of the same balloon, see figures 1-5B.
Regarding claim 17, Sheth discloses the claimed invention, since the first shaping element further comprising the distal end of the catheter-proximal to the balloon, and the second shaping element further comprises the electrode assembly 17 at the tip, see figure 5A.

Regarding claim 18, Sheth discloses the claimed invention. Here it should be noted the plurality of interactive elements is in the form of other plurality of Peltier devices/elements meet some of the recited “energy delivery element, a thermocouple, a force sensor, a strain gauge, a position sensor, a strain sensor, a diagnostic element, a therapy element, a drug element, a chemical element, a biologic element, an acoustic element, an ultrasound element, a light-emitting element, a magnetic element, and a thermoelectric element” of claim 18.

Regarding claim 19, Sheth discloses the claimed invention, (see the proximal ends “lead wires 28 and 29,” see [0057] and figures 1-6).

Regarding claim 20, Sheth discloses the claimed invention including heat sink, see [0062] and [0067].




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Demarais et al. (U.S. Patent Application Publication 2007/0129720) in view of themselves.

Regarding claims 1, 6, and 7, Demarais et al. disclose an apparatus comprising:
an elongate shaft (comprising “guide catheter or sheath” 303, see [0043] and figures 2A-10A) extending along a longitudinal axis and comprising a proximal portion and a distal portion;
a support structure (comprising “self-expanding basket 404,” see [0053] and figure  4) located at the distal portion, wherein the support structure is expandable from a contracted state to an expanded state and having electrodes (“electrodes” 406, see [0053]-[0055] and figure 4) placed thereon.
Demarais et al. fail to explicitly recite the particular embodiment in [0053]-[0055] and figure 4:
thermoelectric element(s),
a flexible planar substrate, wherein the flexible planar substrate is connected to the support structure and the thermoelectric element is located on the flexible planar substrate, and
the flexible planar substrate is formed from a shape memory material.
It should be noted that all the is required is to find thermoelectric elements on the expandable support structure made of shape memory material.  This is exactly what Demarais et al. teach in other embodiments. 
However, in another embodiment Demarais et al. teach the electrode “may comprise Peltier electrodes for heating or cooling the target neural fibers to modulate the fibers,” (see [0037]) and teach the electrodes may be coupled to “shape -memory elements that are configured to self-expand …. in order to provide a desired wall-contacting profile,” see [0051].

Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Demarais et al., as taught by themselves, to provide the electrodes in the form of Peltier elements/devices in order to heat/cool as desired, and as further taught by Demarais et al., to couple the electrodes to “shape -memory elements that are configured to self-expand …. in order to provide a desired wall-contacting profile.”

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sheth (U.S. Patent Application Publication 2018/0008332) as applied to claim 13 above, and further in view of Chuter (U.S. Patent Application Publication 2016/0022966).

Regarding claim 15, Sheth discloses show the invention above, 
but fail to recite “the support structure is a braided material that extends between the first catheter end shape and the second catheter end shape.”
Like Sheth, Chuter discloses an elongate shaft (“catheter” 12, see [0045] and figures 1-10) for delivery into a human body and teach providing the balloon with a braided structure such that “ the integration of a braid into the low-compliance wall of a high-pressure balloon prevents changes in braid angle. The braid of such a balloon is not free to open and close, or shorten and lengthen, with balloon expansion and contraction. Consequently, the presence of the braid does nothing to shorten the balloon, relieve longitudinally-directed tension, generate redundant folds in its walls, enhance flexibility, or prevent forcible straightening during inflation,” see [0009], and [0024].
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Sheth, as taught by Chuter, to provide the balloon and therefore the support structure with the integration of a braid into the low-compliance wall of a high-pressure balloon prevents changes in braid angle. The braid of such a balloon is not free to open and close, or shorten and lengthen, with balloon expansion and contraction. Consequently, the presence of the braid does nothing to shorten the balloon, relieve longitudinally-directed tension, generate redundant folds in its walls, enhance flexibility, or prevent forcible straightening during inflation.”
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sheth (U.S. Patent Application Publication 2018/0008332) in view of Demarais et al. (U.S. Patent Application Publication 2007/0129720) in view of Ginsburg et al. (U.S. Patent Application Publication 2001/0005791). 

Regarding claims 21-24, Sheth discloses a system comprising: 
an elongate shaft (comprising “catheter body 12” and “section 14 of the catheter 10,” see [0050] see [0050] and figure 1 ) extending along a longitudinal axis and comprising a proximal portion and a distal portion;
a plurality of thermoelectric elements (“one or more micro-Peltier cooling (“MPC”) modules 15. As shown in FIG. 5A, each of MPC modules 15a-15i includes one or more MPC units 50a-50n,” see [0061] and figures 1-6) placed on an expandable/inflatable balloon 24 located at the distal end of the elongate shaft; 
wherein each of the plurality of thermoelectric elements further comprise a plurality of p-type semiconductors, a plurality of n-type semiconductors, a top plate, and a bottom plate, see [0061]-[0065] and figures 1-7, especially figure 6 (this is the subject matter of presently claimed claim 22),
wherein the plurality of p-type semiconductors and the plurality of n-type semiconductors are electrically connected, in a pair, by a connector plate, wherein each pair comprises a single p-type semiconductor and a single n-type semiconductor, see [0061]-[0065] and figures 1-7, especially figure 6 (this is the subject matter of presently claimed claim 23), 
further comprising a heat sink strip (each heat sink strip is defined by the hemispherical strip region adjacent “each of MPC modules 15a-15i”, see [00621-[0062] and figures 5A and 6), wherein the heat sink strip and the plurality of thermoelectric elements are located on a flexible planar substrate and wherein the heat sink strip comprises a material of high thermal conductivity (this is the subject matter of presently claimed claim 24),
Sheth fails to disclose:
a thermocouple, and 
an electronic control unit (ECU), wherein the ECU is configured to: measure a first temperature at a location; apply power to a plurality of thermoelectric elements; and measure a second temperature at the location.
Like Sheth, Demarais et al. disclose a system having an elongate shaft (“guide catheter or sheath 303,” see [0043] and figures 1-5B), an expandable/inflatable element ((1) “inflatable balloon, see [0039]-[0040], and [0057], and (2) an expandable element, see [0037], [0039], [0041] for example, and figures 1-10B) located at the distal end of the elongate shaft, having multiple electrodes in the form of “Peltier electrodes for heating or cooling” tissue (see [0037] and figures 1-5B) and teach providing the electrodes with “one or more sensors, such as thermocouples 310, for monitoring the temperature or other parameters of the target tissue, the non-target tissue, the electrodes, the positioning element and/or any other portion of the apparatus 300 or of the patient's anatomy,” see [0042]. Demarais et al. also teach “The therapy may be monitored and/or controlled, for example, via data collected with thermocouples or other sensors, e.g., impedance sensors,” see [0060]. 
So together, Sheth in view of Demarais et al. make obvious the capability of or steps of 1) measuring a first temperature at a location; 2) apply power to a plurality of thermoelectric elements; and 3) measuring a second temperature at the location.  The only thing missing is recited ECU responsible for 1) measuring a first temperature at a location; 2) apply power to a plurality of thermoelectric elements; and 3) measuring a second temperature at the location.  
Like both Sheth and Demarais et al., Ginsburg et al. disclose system having elongate shaft (e.g., “catheter shaft” 20, see [0087] and figures 1-3) with an inflatable or expandable balloon (e.g., “balloon” 70, see [0087] and figures 1-3) located at the distal end of the elongate shaft and employing thermoelectric elements for heating/cooling (e.g., see [0106], [0110], [0117]-[0118]) and teach providing the system with a “control unit 300” as a concrete and known workable example in order to provide the system with a concrete means of providing feedback temperature control of the thermal delivery to the patient (see [0023], and [0116]).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Sheth, as taught by Demarais et al., to provide 1) the Peltier electrodes with “one or more sensors, such as thermocouples 310, for monitoring the temperature or other parameters of the target tissue, the non-target tissue, the electrodes, the positioning element and/or any other portion of the apparatus 300 or of the patient's anatomy,” and 2) “the therapy may be monitored and/or controlled, for example, via data collected with thermocouples or other sensors, e.g., impedance sensors,” and as further taught by Ginsburg et al., to provide the system with a “control unit 300” (an ECU) as a concrete and known workable example in order to provide the system with a concrete means of providing feedback temperature control of the thermal delivery to the patient.
Finally, it should be noted the combination of Sheth in view of Demarais et al. in view of Ginsburg et al. makes obvious the claimed A) thermocouple, and B) the ECU configured to: 1) measure a first temperature at a location; 2) apply power to a plurality of thermoelectric elements; and 3) measure a second temperature at the location.  

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Demarais et al. (U.S. Patent Application Publication 2007/0129720) in view of themselves.

Regarding claims 25, and 28, Demarais et al. disclose an apparatus comprising:
an elongate shaft (comprising “guide catheter or sheath” 303, see [0043] and figures 2A-10A) extending along a longitudinal axis and comprising a proximal portion and a distal portion;
a flexible planar substrate (comprising “self-expanding basket 404,” see [0053] and figure  4) located at the distal portion, wherein the support structure is expandable from a contracted state to an expanded state and having electrodes (“electrodes” 406, see [0053]-[0055] and figure 4) placed thereon.
Demarais et al. fail to explicitly recite the particular embodiment in [0053]-[0055] and figure 4:
a plurality of thermoelectric elements, wherein the plurality of thermoelectric elements are arranged in a first pattern on the flexible planar substrate; and
a plurality of interactive elements, wherein the interactive elements are arranged in a second pattern on the flexible planar substrate.
It should be noted that all the is required is to find thermoelectric elements (Peltier devices) on the flexible planar substrate and a thermocouple connected to or accompanying each electrode.  This is exactly what Demarais et al. teach in other embodiments. 
However, in another embodiment Demarais et al. teach the electrode “may comprise Peltier electrodes for heating or cooling the target neural fibers to modulate the fibers,” (see [0037]) and teach the “electrode(s) 307 or any other portion of the apparatus 300, such as catheter 302 or element 304, additionally or alternatively may comprise one or more sensors, such as thermocouples 310, for monitoring the temperature or other parameters of the target tissue,” see [0042].
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Demarais et al., as taught by themselves, to provide the electrodes in the form of Peltier elements/devices in order to heat/cool as desired, and as further taught by Demarais et al., to couple each electrode with a thermocouple in order to monitor the temperature of the target tissue.
It should finally be noted both the plurality of thermoelectric elements and the plurality of interactive elements are in a first pattern and a second pattern as shown in figure 4 (albeit the same shaped pattern). 

Regarding claim 26, Demarais et al. disclose the claimed invention, see figure 4.

Regarding claim 27, Demarais et al. disclose the claimed invention, see the “wires” of [0056].

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Demarais et al. (U.S. Patent Application Publication 2007/0129720) in view of themselves as applied to claim 25 above, and in view of Sheth (U.S. Patent Application Publication 2018/0008332).

Regarding claim 29, Demarais et al. disclose show the invention above, 
but fail to recite “each of the plurality of thermoelectric elements further comprise a plurality of p-type semiconductors, a plurality of n-type semiconductors, a top plate, and a bottom plate.”
Sheth, like Demarais et al., discloses an elongate shaft (comprising “catheter body 12” and “section 14 of the catheter 10,” see [0050] see [0050] and figure 1 ) extending along a longitudinal axis and comprising a proximal portion and a distal portion; a support structure (comprising “inflatable cryoablation assembly 13 with a balloon member 24” and “puller wires 26 and 27,” see [0049], [0056] and figures 1-5B) located at the distal portion, wherein the support structure is expandable from a contracted state to an expanded state; and a thermoelectric element (one of the “one or more micro-Peltier cooling (“MPC”) modules 15. As shown in FIG. 5A, each of MPC modules 15a-15i includes one or more MPC units 50a-50n,” see [0061] and figures 1-6), wherein the thermoelectric element is located on the support structure.
Sheth teach providing “each of the plurality of thermoelectric elements further comprise a plurality of p-type semiconductors, a plurality of n-type semiconductors, a top plate, and a bottom plate” as a known and workable manner of placing an array of Peltier elements on an inflatable or expandable element in order to deliver them to the desired target tissue, see [0060]-[0065] and figures 5A-6.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Demarais et al., as taught by Sheth, to provide “each of the plurality of thermoelectric elements further comprise a plurality of p-type semiconductors, a plurality of n-type semiconductors, a top plate, and a bottom plate” as a known and workable manner of placing an array of Peltier elements on an inflatable or expandable element in order to deliver them to the desired target tissue.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792